DETAILED ACTION
This is an Office action based on application number 16/461,717 filed 16 October 2019, which is a national stage entry of PCT/JP2016/084599 filed 22 November 2016. Claims 1 and 3, and 5-13 are pending. Claim 2 is canceled.
Amendments to the claims, filed 30 September 2022, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The prior art rejections, made of record in the previous Office action, are withdrawn due to Applicant’s amendments in the response filed 30 September 2022.

Claim Objections
Claim 13 objected to because of the following informalities:
Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). See MPEP §608.01(m).
	In the instant case, claim 13 is in improper form because of multiple sentences with multiple periods
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 depends from claim 2, which is canceled. Therefore, the scope of the claim is indefinite.
	For the purpose of compact prosecution, claim 3 is construed to depend from claim 1, where the recited long chain alkyl-based release agent is first claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 3 is dependent on canceled claim 2; therefore the subject matter of the claim does not further limit the subject matter or include all the limitation of a claim from which it depends.
	Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 3, 5-6, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al. (JP H01-304172 with citations taken from the machine translation provided by Applicant) (Uchida) in view of Arakawa et al. US Patent No. 5,972,473) (Arakawa).

Regarding instant claims 1 and 3:
	Uchida disclose an adhesive tape used for assembling a battery (page 3 – Industrial Applications). Uchida further discloses that said tape is a low-friction adhesive tape comprising a base material, wherein one side of the base material has a low coefficient of friction of 0.25 or less and an adhesive layer provided on the other side of the base material (page 3 – The means for solving a technical problem).
	Uchida further discloses that the base material is coated with a silicone resin to provide the requisite coefficient of friction (page 3 – The means for solving a technical problem); therefore, said silicone resin is construed to be a silicone-based release agent as required by the claim.
	Uchida does not explicitly disclose the long chain alkyl-based release agent and the amount of either the long chain alkyl based or silicone-based release agent required by the claims. Further, Uchida does not explicitly disclose the coefficient of friction in terms of dynamic and static as required by the claims.
	However, Arakawa discloses a separator for pressure-sensitive adhesive articles such as pressure-sensitive adhesive sheet (col. 1, lines 9-11). Arakawa further discloses that said separator comprises a thermoplastic film (col. 1, line 66 to col. 2, line 3). Arakawa discloses that the surface of the film is release-treated to obtain a static coefficient of friction of less than 1.5 and a dynamic friction coefficient of less than 1.2 in order to improve running performance on a manufacturing line (col. 4, lines 25-34). Arakawa teaches that the coefficients of static and dynamic friction are measured according to JIS K-7125 (col. 6, lines 41-45). Arakawa further discloses that the release treatment is selected from a long-chain alkyl type or silicone type release treatment and can be provided on the entire surface or partial surface of the film (col. 4, lines 35-43).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the release treatments to impart the low coefficients of dynamic and static friction described by Arakawa to the adhesive tape of Uchida. The motivation for doing so would have been that both Arakawa and Uchida strive to reduce the friction of at least one side of a base material of an adhesive sheet. Furthermore, Arakawa teaches that minimizing both static and dynamic coefficients of friction improve the running performance during the manufacturing of the adhesive products.
	The prior art combination does not explicitly disclose the dry application amount of either the long chain alkyl-based or silicone-based release agents applied to the base of the adhesive tape. However, it is the Examiner’s position that one of ordinary skill in the art would readily conclude that release properties of the base (e.g., coefficients of friction) is dependent on both the type and amount of release treatment. Since the instant specification is silent to unexpected results, the specific dry application amount of either release agent is not considered to confer patentability to the claims. As the release properties of the base film (e.g., friction properties) are variables that can be modified, among others, by adjusting the amount of release agent, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the dry application amount of the release agent in the prior art combination to obtain the desired release properties (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding instant claim 5, Uchida further discloses that the adhesive layer selected from a rubber type, an acrylic type, and a silicone type (page 4 – Example 1).

Regarding instant claim 6, while Uchida discloses a rubber type adhesive, Uchida does not explicitly disclose that the rubber type adhesive comprises polyisobutylene and/or butyl rubber. However, the rubber-based adhesive required by the claim is an optional component  as set forth by parent claim 5. Therefore, since Uchida discloses at least the acrylic type adhesive and the silicone type adhesive of the parent claim, Uchida meets the optional limitations of the instant claim.

Regarding instant claim 10, Uchida further discloses that the base material is a plastic film (page 3 – The means for solving a technical problem).

Regarding instant claim 11, Uchida further discloses that the base material has a thickness of 25 to 200 µm (page 3 – The means for solving a technical problem).

Claims 6-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida in view of Arakawa, as applied to claim 1, above, and further in view of Mochizuki et al. (JP H09-165557 with citations taken from the machine translation provided by Applicant) (Mochizuki).

Regarding instant claims 6-9, Uchida in view of Arakawa discloses the low-friction adhesive tape comprising a rubber type adhesive, as cited in the rejection of claims 1 and 5, above.
	Uchida does not explicitly disclose the specific components of the rubber type adhesive, nor does Uchida disclose the thickness of such an adhesive.
	However, Mochizuki discloses an adhesive tape for a battery comprising a pressure sensitive adhesive layer having a thickness of 10 to 50 µm, wherein the pressure sensitive adhesive comprises a rubber component containing a polyisobutylene rubber and a saturated hydrocarbon resin (Claim 1). Mochizuki further discloses that the rubber component further comprises a butyl rubber (Claim 2).  Mochizuki further discloses that the saturated hydrocarbon resin is a hydrogenated petroleum resin (paragraph [0013]). Mochizuki, while also disclosing that the adhesive is suitable for battery applications, also teaches that the adhesive composition has high adhesive strength (paragraph [0012]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the adhesive layer of Mochizuki in the low-friction adhesive tape of Uchida. The motivation for doing so would have been that the adhesive layer of Mochizuki is suitable for battery tape applications while also providing high adhesive strength. Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B).
	Therefore, it would have been obvious to combine Mochizuki with Uchida in view of Arakawa to obtain the invention as specified by the instant claim.

Regarding instant claim 13, Mochizuki provides an exemplary adhesive composition comprising 100 parts by weight of a polyisobutylene rubber (i.e., the rubber component) is diluted with 40 parts by weight of a hydrogenated petroleum resin and then applied to a base material at a thickness of 20 µm to prepare and adhesive tape (paragraph [0014]).
	Similarly, in Applicant’s original disclosure, a rubber-based adhesive tape is prepared by combining 100 parts by mass of butyl rubber and 40 parts by mas of a hydrogenated petroleum resin (see Specification at paragraph [0048]). Applicant illustrates that such adhesive tapes comprising the rubber-based adhesive have a retention of peeling strength that is within the claimed range (see Specification at Tables 1 and 2).
	While Mochizuki does not explicitly disclose a rubber adhesive having the specific retention of peeling strength required by the claims, one of ordinary skill in the art would readily recognize that the scope of Mochizuki encompasses an embodiment that is substantially identical to Applicant’s invention, as set forth in the discussion above. Therefore, one of ordinary skill in the art would readily conclude that the encompassed embodiment would have the same properties as Applicant’s invention, including the claimed retention of peeling strength. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	Therefore, it would have been obvious to combine Mochizuki with Uchida in view of Arakawa to obtain the invention as set forth by the instant claims.

Claims 6, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida in view of Iwata et al. (US Patent Application Publication No. US 2012/0107573 A1) (Iwata).

Regarding instant claims 6, 9, and 12, Uchida in view of Arakawa discloses a low-friction adhesive tape comprising a rubber type adhesive, as cited in the rejection of claims 1 and 5, above.
	Uchida does not explicitly disclose the specific components of the rubber type adhesive, nor does Uchida disclose the thickness and positioning of such an adhesive.
	Iwata discloses a pressure-sensitive adhesive tape for a battery comprising a pressure-sensitive adhesive layer laminated on at least one surface of a substrate, wherein the pressure-sensitive adhesive layer comprises a rubber component, and wherein the adhesive layer is laminated at an inner portion of 0.5 mm or more from both edges of the substrate, with a thickness of 1 to 25 µm (Claim 1). Iwata further discloses that the rubber component is inclusive of butyl rubber and polyisobutylene rubber (paragraph [0040]).
	Iwata teaches that the content of the rubber component helps to suppress the deterioration of the electrolytic solution of the battery components (paragraph [0039]). Iwata further teaches that the specific thickness optimizes adhesive properties and prevent adhesive layer deformation or elution of glue from the substrate (paragraph [0046]). Iwata further teaches that positioning the adhesive layer at a distance of 0.5 mm or more from the edges of the substrate prevents glue extrusion while still exhibiting a sufficient adhesive property (paragraph [0052]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the adhesive layer of Iwata in the low-friction adhesive tape of Uchida. The motivation for doing so would have been that the adhesive layer of Iwata is suitable for battery tape applications that provides sufficient adhesion while preventing glue elution and extrusion from the substrate layer. Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B).
	Therefore, it would have been obvious to combine Iwata with Uchida in view of Arakawa to obtain the invention as specified by the instant claims.

Answers to Applicant’s Arguments
In response to Applicant’s amendments, the grounds of rejection are amended. Applicant’s arguments have been considered, but are considered moot as they are drawn to withdrawn prior art rejections. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



						/Scott R. Walshon/                                                                 Primary Examiner, Art Unit 1759                                                                                                                                       

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        10/20/2022